EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Stephen Palan on Jan 19, 2021.

The application has been amended as follows: 

3. (Currently Amended) The system of Claim 1, wherein a weight of the multi-sensor system is less than 6 grams in air.

4. (Currently Amended) The system of Claim 1, wherein a height of the multi-sensor system is between 1 and 4 millimeters.

5. (Currently Amended) The system of Claim 1, wherein a length of the multi-sensor system is about 25 to 75 millimeters and a width of the multi-sensor system is about 25 to 75 millimeters.

9. (Currently Amended) The system of Claim 8, wherein the first and second metallic layers each includes a first layer of gold and a second layer of is formed of an encapsulating material that is , and soft 

14. (Currently Amended) A multi-sensor system for monitoring water parameters, the system comprising:
first and second metallic layers interposed by a dielectric layer, wherein the first and second metallic layers are nets, each of the nets is formed from a plurality of plates interconnected by metal having a serpentine shape;
a plurality of temperature sensors for measuring a temperature of an ambient, wherein the metal having a serpentine shape in the second metallic layer forms the plurality of temperature sensors;
a plurality of pressure sensors for measuring a pressure of the ambient, wherein the plurality of plates of the first and second metallic layers form, along with the dielectric layer, the plurality of pressure sensors;
a salinity sensor for measuring a salinity of the ambient;
a computing device having,
	a temperature sensing unit configured to read a temperature from the temperature sensor, 
	a pressure sensing unit configured to read a pressure from the pressure sensor, 
	a salinity sensing unit configured to read a salinity from the salinity 
	a memory configured to store the temperature, the pressure and the salinity, and
	a low power Bluetooth transmitter configured to send the stored temperature, pressure and salinity to an external device; and
a power source for supplying power to the computing device,
wherein the multi-sensor system is stretchable and flexible.

17. (Currently Amended) The method of Claim 15, wherein a height of the multi-sensor system is between 1 and 4 millimeters.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 1-11, 14-19 and 21-22 are indicated to be allowable as the closet prior art by Bozhurt (Pub. No.: US 2017/0224280 A1) does not teach or fairly suggest the specific structure of the multi-sensor system of the applicant’s claimed invention. The distinguishing elements of the claim “a salinity sensor formed as two electrodes separated by a gap in the second metallic layer, wherein the two electrodes are exposed to an environment of the multi-sensor system” as recited in claim 1 and 15, and specific structure of multi-sensor system of claim 14 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 


/ZHEN Y WU/Primary Examiner, Art Unit 2685